Exhibit 10.3

 

FIRST AMENDMENT TO

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

 

This First Amendment (“Amendment”) to the Amended and Restated Employment
Agreement (“Agreement”) dated January 7, 2013 between K12 Inc., a Delaware
corporation (“Company”), and Ronald J. Packard (“Executive”).  This Amendment is
deemed effective April 29, 2013.

 

The Agreement is amended and affirmed as follows:

 

Change the last two sentences of Section 3.7 and add a third sentence at the end
of Section 3.7 to read:

 

Notwithstanding the foregoing, Executive may not resign for Constructive
Termination at any time during calendar year 2013, unless (i) Executive provides
Company prior written notice of his intent to resign due to Constructive
Termination within three hundred twenty eight (328) days of the initial
existence of any condition constituting Constructive Termination, but no earlier
than ninety (90) days prior thereto, (ii) Company is provided with a period of
at least thirty (30) days to remedy such condition and does not remedy the
condition within such thirty (30) day period, and (iii) Executive’s termination
of employment occurs no later than three hundred fifty eight (358) days after
the initial existence of the condition constituting Constructive Termination. 
The Board may, in its sole and absolute discretion, extend or modify the time
periods in clauses (i) and (iii) of the previous sentence.  After calendar year
2013, Executive may not resign for Constructive Termination unless (i) Executive
provides Company prior written notice of his intent to resign due to
Constructive Termination within ninety (90) days of the existence of the
condition constituting Constructive Termination, (ii) Company is provided with a
period of at least thirty (30) days to remedy such condition and does not remedy
the condition within such thirty (30) day period, and (iii) Executive’s
termination of employment occurs no later than one hundred and eighty (180) days
after the initial existence of the condition constituting Constructive
Termination.

 

There are no other changes to the Agreement, and the Company’s rights under
Section 3.4 (Termination for Cause) shall remain in effect.

 

--------------------------------------------------------------------------------


 

This Amendment may be executed in two or more counterparts all of which shall be
considered the same amendment.

 

 

K12 Inc.

 

 

 

 

 

By:

/s/ Nathaniel A. Davis

 

 

Nathaniel A. Davis

 

 

Executive Chairman

 

 

 

 

 

 

/s/ Ronald J. Packard

 

 

Ronald J. Packard

 

 

Chief Executive Officer

 

--------------------------------------------------------------------------------